Exhibit 10.2

DEXTERA SURGICAL INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

2016 EQUITY INCENTIVE PLAN

 

Dextera Surgical Inc. (the “Company”) hereby awards to Participant the number of
Restricted Stock Units specified and on the terms set forth below (the “Award”).
The Award is subject to all of the terms and conditions as set forth in this
Restricted Stock Unit Grant Notice (the “Grant Notice”), in the Restricted Stock
Unit Award Agreement (the “Award Agreement”) and in the Company’s 2016 Equity
Incentive Plan (the “Plan”), all of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined herein but
defined in the Plan or the Award Agreement shall have the meanings set forth in
the Plan or the Award Agreement, as applicable. In the event of any conflict
between the terms of this Grant Notice, the Award Agreement or the Plan, the
terms of the Plan shall control.

 

Participant:

[Name]                   

   

Date of Grant:

[Date]                     

   

Vesting Commencement Date

[Date]                     

   

Number of Restricted Stock Units:

[_______]

   

Settlement Date:

One share of Common Stock of the Company will be issued for each Restricted
Stock Unit (subject to any Capitalization Adjustment) that vests at the time set
forth in Section 6 of the Award Agreement.

   

Vesting Schedule:

________________________________________

 

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Agreement and the Plan. Participant acknowledges and
agrees that this Restricted Stock Unit Grant Notice and the Restricted Stock
Unit Agreement may not be modified, amended or revised except as provided in the
Plan. Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement, and the
Plan set forth the entire understanding between Participant and the Company
regarding this award and supersede all prior oral and written agreements,
promises and/or representations on that subject with the exception of (i)
restricted stock units previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this award upon the
terms and conditions set forth therein.

 

By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement
and the Plan (the “Grant Documents”) and agrees to all of the terms and
conditions set forth in these documents. Furthermore, by accepting this Award,
Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.

 

Your electronic signature indicates your agreement to be bound by the terms of
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

The Participant hereby accepts the Award subject to all of the terms and
conditions of this Notice, the Award Agreement and the Plan. Participant
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

DEXTERA SURGICAL INC.      PARTICIPANT    

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Signature

 

Its:

 

 

 

 

 

        Date                       Address              





 



ATTACHMENTS: 2016 Equity Incentive Plan; Restricted Stock Unit Agreement and
Plan Prospectus

 

 
 

--------------------------------------------------------------------------------

 

  

DEXTERA SURGICAL INC.

2016 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in
consideration of your services, Dextera Surgical Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its 2016 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units indicated
in the Grant Notice (the “Stock Units”). Capitalized terms not explicitly
defined in this Award Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan are as follows:

 

1.     GRANT OF THE AWARD. This Award represents your right to be issued on a
future date one share of the Company’s Common Stock for each Stock Unit
indicated in the Grant Notice that vests. As of the Date of Grant specified in
the Grant Notice, the Company will credit to a bookkeeping account maintained by
the Company for your benefit (the “Account”) the number of Stock Units subject
to the Award. This Award was granted in consideration of your services to the
Company.

 

2.     VESTING. Subject to the provisions contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice. Vesting will cease upon the termination of your Continuous Service for
any reason. Upon such termination of your Continuous Service, any Stock Units
credited to the Account that were not yet vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the shares of Common Stock to be issued
in respect of such portion of the Award.

 

3.     NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.

 

(a)     The Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, as provided in the Plan.

 

(b)     Any additional Stock Units and any shares, cash or other property that
become subject to the Award pursuant to this Section 3, if any, will be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and shares covered by your Award.

 

(c)     No fractional shares or rights for fractional shares of Common Stock
will be created pursuant to this Section 3. Except as provided in Section 7 or
otherwise provided by the Company, any fraction of a share will be rounded down
to the nearest whole share.

 

 
 

--------------------------------------------------------------------------------

 

  

4.     SECURITIES LAW COMPLIANCE. You will not be issued any Common Stock in
respect of your Stock Units or other shares with respect to your Stock Units
unless either (i) the shares are registered under the Securities Act, or (ii)
the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with all other applicable laws and regulations governing the Award, and you will
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

 

5.     TRANSFERABILITY. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Stock Units or the shares in respect of your Stock Units. For
example, you may not use shares that may be issued in respect of your Stock
Units as security for a loan, nor may you transfer, pledge, sell or otherwise
dispose of such shares. This restriction on transfer will lapse upon delivery to
you of shares in respect of your vested Stock Units.

 

(a)     Death. Your Stock Units are not transferable other than by will and by
the laws of descent and distribution. Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form provided by or otherwise satisfactory to the Company and
any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Award
Agreement. In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.

 

(b)     Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Stock Units, pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by applicable law that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company the proposed terms of any such transfer
prior to finalizing the domestic relations order or marital settlement agreement
to help ensure the required information is contained within the domestic
relations order, marital settlement agreement or other divorce or separation
instrument. The Company is not obligated to allow you to transfer your Award in
connection with your domestic relations order, marital settlement agreement or
other divorce or separation instrument.

 

6.     DATE OF ISSUANCE.

 

(a)     To the extent that your Award is exempt from the application of Section
409A of the Code, the issuance of shares in respect of the Stock Units is
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.

 

(b)     Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Award Agreement, in the event one or more Stock Units vests,
the Company will issue to you, on the vesting date, one share of Common Stock
for each Stock Unit that vests and such issuance date is referred to as the
“Original Issuance Date.” If the Original Issuance Date falls on a date that is
not a business day, delivery will instead occur on the next following business
day.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established written trading plan that meets the
requirements of Rule 10b5-1 under the Exchange Act and was entered into in
compliance with the Company’s policies (a “10b5-1 Plan”)), and (ii) the Company
elects, prior to the Original Issuance Date, not to satisfy the Withholding
Taxes described in Section 10 by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this Award,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulation Section 1.409A-1(b)(4), no later than the date that is
the later of (i) the 15th day of the third month following the end of the
calendar year in which such shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulation Section 1.409A-1(d) or (ii) the 15th day of the third month
following the end of the Company’s fiscal year in which such shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d).

 

7.    DIVIDENDS. You will receive no benefit or adjustment to your Award or
Stock Units with respect to any cash dividend, stock dividend or other
distribution that does not constitute a Capitalization Adjustment as provided in
the Plan; provided, however, that this sentence will not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.

 

8.     RESTRICTIVE LEGENDS. The Common Stock issued with respect to your Stock
Units will be endorsed with appropriate legends, if any, as determined by the
Company.

 

9.     AWARD NOT A SERVICE CONTRACT.

 

(a)     Except as otherwise provided in a separate, written employment or other
agreement between the Company and/or its Affiliates and you, your Continuous
Service is not for any specified term and may be terminated by you or by the
Company or an Affiliate at any time, for any reason, with or without cause and
with or without notice.  Nothing in this Award Agreement (including, but not
limited to, the vesting of your Stock Units or the issuance of the shares in
respect of your Stock Units), the Plan or any covenant of good faith and fair
dealing that may be found implicit in this Award Agreement or the Plan will: 
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Award Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Award Agreement or Plan; or (iv) deprive the
Company of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company or an Affiliate, as applicable (not through the act
of being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “reorganization”).  You further acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

 

10.     WITHHOLDING OBLIGATIONS.

 

  (a)     On each vesting date, and on or before the time you receive a
distribution of the shares in respect of your Stock Units, and at any other time
as reasonably requested by the Company in accordance with applicable tax laws,
you hereby authorize any required withholdings from the shares of Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”). Specifically, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in connection with your Stock Units to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and/or its Affiliates; or (iv) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to you in
connection with your Stock Units with a Fair Market Value (measured as of the
date shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and, if applicable, foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
provided further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Board or a duly
authorized committee thereof.

 

 
 

--------------------------------------------------------------------------------

 

  

  (b)    Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

 

  (c)     In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

11.     UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Stock Units, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Award Agreement. You will not have voting or any other rights
as a shareholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you. Upon such issuance,
you will obtain full voting and other rights as a shareholder of the Company.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

12.     OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

13.     NOTICES. Any notices provided for in this Award Agreement or the Plan
will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

14.     PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, social security or equivalent tax identification number, salary,
nationality, job title, and details of your Award (the “Personal Data”). Certain
Personal Data may also constitute “Sensitive Personal Data” or similar
classification under applicable local law and be subject to additional
restrictions on collection, processing and use of the same under such laws. Such
data include but are not limited to Personal Data and any changes thereto, and
other appropriate personal and financial data about you. You hereby provide
express consent to the Company or its Affiliates to collect, hold, and process
any such Personal Data and Sensitive Personal Data. You also hereby provide
express consent to the Company and/or its Affiliates to transfer any such
Personal Data and Sensitive Personal Data outside the country in which you are
employed or retained, including transfers to the United States, if applicable.
The legal persons for whom such Personal Data are intended are the Company and
any broker company providing services to the Company in connection with the
administration of the Plan. You have been informed of your right to access and
correct your Personal Data and/or Sensitive Personal Data by applying to the
Company.

 

 
 

--------------------------------------------------------------------------------

 

  

15.     ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

 

  (a)     Participation in the Plan is voluntary and therefore you must accept
the terms and conditions of the Plan and this Award Agreement and Grant Notice
as a condition to participating in the Plan and receipt of this Award. This
Award and any other awards under the Plan are voluntary and occasional and do
not create any contractual or other right to receive future awards or other
benefits in lieu of future awards, even if similar awards have been granted
repeatedly in the past. All determinations with respect to any such future
awards, including, but not limited to, the time or times when such awards are
made, the size of such awards and performance and other conditions applied to
the awards, will be at the sole discretion of the Company.

 

  (b)     The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

 

  (c)     The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

  (d)     Upon request, you agree to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

  (e)     You have reviewed your Award in its entirety, have had an opportunity
to obtain the advice of counsel prior to executing and accepting your Award, and
fully understand all provisions of your Award.

 

  (f)     This Award Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

 
 

--------------------------------------------------------------------------------

 

  

  (g)     All obligations of the Company under the Plan and this Award Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

16.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, your Award will be subject to recoupment in accordance with any
clawback policy that the Company has adopted or any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd–Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any plan of or
agreement with the Company. Except as expressly provided in this Award Agreement
or the Grant Notice, in the event of any conflict between the provisions of your
Award and those of the Plan, the provisions of the Plan will control.

 

17.     SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

18.     EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject
to this Award Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Affiliate’s employee benefit plans.

 

19.     AMENDMENT. Any amendment to this Award Agreement must be in writing,
signed by a duly authorized representative of the Company. The Board reserves
the right to amend this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, interpretation,
ruling, or judicial decision.

 

20.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly. However, if this Award fails to satisfy the
requirements of the short-term deferral rule and is otherwise not exempt from,
and therefore deemed to be deferred compensation subject to, Section 409A of the
Code, this Award shall comply with Section 409A of the Code to the extent
necessary to avoid adverse personal tax consequences and any ambiguities herein
shall be interpreted accordingly. To the extent this Award is subject to Section
409A of the Code and if you are a “Specified Employee” (within the meaning set
forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation
from service (within the meaning of Treasury Regulation Section 1.409A-1(h)),
then the issuance of any shares that would otherwise be made upon the date of
the separation from service or within the first six months thereafter will not
be made on the originally scheduled dates and will instead be issued in a lump
sum on the date that is six months and one day after the date of the separation
from service, with the balance of the shares issued thereafter in accordance
with the original vesting and issuance schedule set forth above, but if and only
if such delay in the issuance of the shares is necessary to avoid the imposition
of taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

 
 

--------------------------------------------------------------------------------

 

  

21.     NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation
to minimize the tax consequences to you of this Award and will not be liable to
you for any adverse tax consequences to you arising in connection with this
Award. You are hereby advised to consult with your own personal tax, financial
and/or legal advisors regarding the tax consequences of this Award and by
signing the Grant Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

 

*     *     *

 

This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Grant Notice to which it is
attached.